                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:21-CV-00026-KDB-DSC

        DFA DAIRY BRANDS, LLC,

               Plaintiff,

               v.                                          ORDER

        PRIMUS BUILDERS, INC. and
        P3 ADVANTAGE, INC.,

               Defendants.

        and

       PRIMUS BUILDERS, INC. and
       P3 ADVANTAGE, INC.

               Third-Party Plaintiffs,

               v.

       REPUBLIC REFRIGERATION,
       INC.,

               Third-Party Defendant.




       THIS MATTER is before the Court on Defendants and Third-Party Plaintiffs, Primus

Builders, Inc.’s (“Primus”) and P3 Advantage, Inc.’s (“P3 Advantage”) Motion to Reconsider

and/or Alter and Amend the Court’s Order (ECF No. 28) or Alternatively to Amend the Third-

Party Complaint. (Doc. No. 32).




                                               1

      Case 5:21-cv-00026-KDB-DSC Document 38 Filed 09/16/21 Page 1 of 6
The Court has carefully considered this motion and the parties’ briefs in support and in opposition

to the motion. For the reasons discussed below, the Court will exercise its discretion to DENY the

motion.

                                   I.      LEGAL STANDARDS

        Unless certified as final, “any order or other decision, however designated, that adjudicates

fewer than all the claims or the rights and liabilities of fewer than all the parties does not end the

action as to any of the claims or parties and may be revised at any time before the entry of a

judgment adjudicating all the claims and all the parties' rights and liabilities.” Fed. R. Civ. P. 54(b).

While the Federal Rules of Civil Procedure do not specifically contain a “motion for

reconsideration,” such motions, however, are allowed in certain, limited circumstances. The power

to reconsider or modify interlocutory rulings is committed to the discretion of the district court.

See Fayetteville Investors v. Commercial Builders, Inc., 936 F.2d 1462, 1473 (4th Cir.1991).

Further, “the clear policy of the Rules is to encourage dispositions of claims on their merits ….”

United States v. Moradi, 673 F.2d 725, 727 (4th Cir. 1982) (citations omitted).

        Grounds for Rule 54(b) reconsideration include: (1) an intervening change in the law, (2)

new evidence that was not previously available, or (3) correction of a clear error of law or to

prevent manifest injustice. Wootten v. Commonwealth of Va., 168 F. Supp. 3d 890, 893 (W.D. Va.

2016). Such motions are “not meant to re-litigate issues already decided, provide a party the chance

to craft new or improved legal positions, highlight previously-available facts, or otherwise award

a proverbial ‘second bite at the apple’ to a dissatisfied litigant.” Id. The motion is inappropriate

where it “merely reiterates previous arguments.” Univ. of Va. Patent Found. V. Gen. Elec. Co.,

755 F.Supp. 2d 738, 744 (W.D. Va. 2011).




                                                       2

       Case 5:21-cv-00026-KDB-DSC Document 38 Filed 09/16/21 Page 2 of 6
       Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are closed but

within such time as not to delay the trial, any party may move for judgement on the pleadings.”

Fed. R. Civ. P. 12(c). In resolving a motion for judgement on the pleadings, the court must accept

all of the non-movant’s factual averments as true and draw all reasonable inferences in its favor.

Bradley v. Ramsey, 329 F.Supp. 2d 617, 622 (W.D.N.C. 2004). Judgement on the pleadings is

warranted where the undisputed facts demonstrate that the moving party is entitled to judgement

as a matter of law. Id. The court may consider the complaint, answer, motions and any materials

attached to those pleadings “so long as they are integral to the complaint and authentic.” Philips

v. Pitt Cnty. Mem. Hosp., 572 F.3d 176 (4th Cir. 2009); see also Fed. R. Civ. P. 10(c) (stating that

“an exhibit to a pleading is part of the pleading for all purposes.”). Unlike a Rule 12(b)(6) motion,

the court may consider the answer as well on a Rule 12(c) motion.             Alexander v. City of

Greensboro, 801 F.Supp 2d. 429, 433 (M.D.N.C. 2011).

       Federal Rule of Civil Procedure 15(a)(2) provides that courts “should freely give leave” to

parties to amend pleadings “when justice so requires.” Fed. R. Civ. P. 15(a)(2). “This liberal rule

gives effect to the federal policy of resolving cases on their merits instead of disposing them on

technicalities.” Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006). The Fourth Circuit has

“interpreted Rule 15(a) to provide that ‘leave to amend a pleading should be denied only when the

amendment would be prejudicial to the opposing party, there has been bad faith on the part of the

moving party, or the amendment would have been futile.’” Id. (quoting Johnson v. Oroweat Foods

Co., 785 F.2d 503, 509 (4th Cir. 1986)). “Futility is apparent if the proposed

amended complaint fails to state a claim under the applicable rules and accompanying standards,”

and would therefore not survive a motion to dismiss pursuant to Rule 12(b)(6). Davison v. Randall,

912 F.3d 666, 690 (4th Cir. 2019).



                                                     3

      Case 5:21-cv-00026-KDB-DSC Document 38 Filed 09/16/21 Page 3 of 6
                                        II.     DISCUSSION

        Third Party Plaintiffs’ motion rests on several grounds. As discussed briefly below, none

have merit. First, they contend that Third Party Defendant Republic Refrigeration, Inc.’s

(“Republic”) Rule 72 Objection constituted a new motion which the Court should not have

considered. The Court disagrees. In both its brief in support of its motion for judgment on the

pleadings and Rule 72 Objection Republic argued that the absence of contractual privity between

Republic and P3 Advantage precludes P3 Advantage’s express indemnity claim. See Doc. No. 19

at 4, fn. 2 (“P3 is not a party to the Subcontract. Furthermore, there is no express contract between

Republic and P3 containing an indemnity provision or otherwise.”); Doc. No. 26 at 2 (“Nor does

P3 Advantage have a contractual relationship with Third Party-Defendant Republic as the

Magistrate also found. . . . The lack of contractual privity between P3 Advantage and Republic is

of great importance here because P3 Advantage’s express indemnity claim is based solely on a

contractual right to indemnity.”).      Therefore, Republic’s objection was properly made and

considered by the Court.1

        Second, the Third-Party Plaintiffs argue that the Third-Party Complaint, when read in the

context of the full record, establishes that P3 Advantage was included in the definition of

Indemnitee and was an intended “third-party beneficiary” with respect to the construction

subcontract between Primus and Republic. However, as stated in the Court’s prior Order (Doc.

No. 28), there is no contractual relationship between P3 Advantage and Republic to support a claim

of indemnity. Also, as a subcontractor rather than an agent of Primus, P3 Advantage is not among

the categories of other individuals and entities specified in the relevant indemnification provision.



1 Further, to the extent that Third Party Plaintiffs’ concern
                                                          is that they had no opportunity to address
this issue earlier, the Court’s consideration of this motion has given them a full opportunity to
make their arguments to the Court.
                                                       4

       Case 5:21-cv-00026-KDB-DSC Document 38 Filed 09/16/21 Page 4 of 6
See Doc. No. 20-1 at 2; Kaleel Builders, Inc. v. Ashby, 161 N.C. App. 34, 40, 587 S.E.2d 470, 475

(2003) (“[P]laintiff has not alleged any circumstances tending to show the existence of an

indemnification agreement, either written or oral. No matter how liberally we read plaintiff's

complaint, we see nothing suggesting more than a number of independent contractor relationships

with plaintiff.”). Accordingly, P3 Advantage cannot maintain a viable claim for express indemnity

against Republic.

       Finally, Third Party Plaintiffs ask the Court to allow them to amend their Third-Party

Complaint to plead that P3 Advantage is an intended third-party beneficiary of the subcontract

between Primus and Republic and thus entitled to express indemnity. As noted above, motions for

leave to amend are properly denied where the amendment would be futile. See Glob. Locating

Sys., LLC v. ShadowTrack 247, LLC, 2020 U.S. Dist. LEXIS 77878, at *7 (W.D.N.C. May 1,

2020). For the reasons previously stated, based on the current record, the Court finds that the

proposed amendment of the Third-Party Complaint would be futile because it would not cure the

fundamental deficiencies with P3 Advantage’s claim for express indemnity in the absence of a

contractual relationship or an applicable indemnification agreement. Thus, the Court will deny the

motion to amend.




                                                    5

      Case 5:21-cv-00026-KDB-DSC Document 38 Filed 09/16/21 Page 5 of 6
                               III.    ORDER

NOW THEREFORE IT IS ORDERED THAT:

   1. Third-Party Plaintiffs’ motion to reconsider and alternatively to amend (Doc. No.

      32) is DENIED; and

   2. This case shall proceed in accordance with the Court’s prior Orders on the

      remaining claims in the absence of a voluntary resolution of the dispute among

      the parties.

SO ORDERED ADJUDGED AND DECREED.




                             Signed: September 15, 2021
                     2021




                                           6

Case 5:21-cv-00026-KDB-DSC Document 38 Filed 09/16/21 Page 6 of 6
